Citation Nr: 1034872	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lung disorder as a result 
of exposure to benzene.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife, N. T.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2004 by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO) and was subsequently transferred to the Cleveland, Ohio, RO.

The Veteran appeared and testified at a person hearing in June 
2010 before the undersigned Veterans Law Judge.  A written 
transcript of the hearing testimony is included in the record.


FINDING OF FACT

The Veteran's current lung disorder was not incurred in service 
and is not related to service.


CONCLUSION OF LAW

A lung disorder as a result of exposure to benzene was not 
incurred in or aggravated by the Veteran's active service, and is 
not proximately due to or the result of exposure to benzene; nor 
may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  

In May 2004, the agency of original jurisdiction (AOJ) provided 
the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate the 
claims for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Attached to the September 2006 notice 
letter, the agency of original jurisdiction (AOJ) sent the 
Veteran notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include as interpreted by Dingess.  

In March 2006, the Veteran was provided with a notice pursuant to 
Dingess.  Although it postdated the initial adjudication, the 
claim was subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect). 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining private and VA medical treatment records and 
providing a VA examination.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran alleges that his current lung disorder is a result of 
benzene exposure while on active duty as a photographic 
electronic technician.  The Veteran's in-service personnel 
records confirm that he was photo technician. 

At a June 2010 Board hearing, the Veteran testified he used 
various chemicals, including benzene, during service to process 
photographs.  He stated the vapors from the chemicals were very 
strong and he had no choice but to breath them in.  The Veteran 
was no provided with any protective clothing or gear.  The 
Veteran described chemical bottle labels which had "little skull 
and bones... on some labels and some of them [he] read where it 
took something like 300,000 gallons of water to dilute it enough 
to put in the...place where [they] processed sewage and things."  
He stated he was not exposed to any chemicals after service.  The 
Veteran stated he was diagnosed with mononucleosis during service 
and was bedridden for several months and placed on light duty 
afterwards.  The Veteran reported it took another year before he 
was completely recovered.  However, the Veteran stated he 
continued to experience lung problems which affected his 
breathing.  The Veteran testified he processed chemicals while on 
light duty and process mostly black and white films and infra-red 
films.  He stated he did not process a lot of color film.  After 
service, the Veteran stated he noticed lung problems more and 
more.  He stated he did not seek treatment until it was severe.  
The Veteran testified he was diagnosed with chronic obstructive 
pulmonary disease as a result of his lung condition.   See Board 
hearing transcript, dated June 2010.

According to the in-service treatment records, the Veteran was 
diagnosed with mononucleosis in August 1970.  It appears the 
Veteran was treated for his symptoms for several months.  There 
is no indication the Veteran reported shortness of breath of any 
respiratory disorders during his treatment for mononucleosis.  
The Veteran's October 1971 separation examination was absent of 
any residuals of mononucleosis.  It is also silent for any 
respiratory conditions. 

In February 2004, the Veteran was treated at the VA medical 
center for concerns of benzene exposure during service and 
whether it is related to his chronic lung condition.  The VA 
physician noted the Veteran's lung sounds were clear, "[n]o 
wheezing, rales or rhonchi, but markedly decreased on both fields 
as usual, but he is not cyanotic at present time.  Heart shows 
sinus rhythm.  No murmur, gallop or friction rubs."  The Veteran 
was diagnosed with chronic obstructive pulmonary disease (COPD).  
However, there was no opinion that the Veteran's condition was 
related to service.  See VA treatment record, dated February 
2004.

The Veteran continued to receive treatment for his COPD at the VA 
medical facilities.  In April 2005, a VA physician noted the 
Veteran's history during service stated "[over[ the next twenty 
years, a slowly progressive dyspnea until at age 45 [became] 
unable to climb flight of stairs despite being 160 pounds.  
[Beginning] at age 48, progressive weight gain to current 400 
pounds has certainly exacerbated his previously existing 
[shortness of breath]."  The VA physician also noted the Veteran 
started smoking when he was 18 years old and quit at age 30.  It 
is reported the Veteran smoked less than one pack a week for less 
than a give pack year tobacco history.  See VA treatment records, 
dated April 2005.

In May 2005, the VA physician stated that based on a review of 
the literature on photoprocessing chemicals and lung disease, 
"[t]here is a clear association between benzene containing 
chemicals... and lung disease."  The VA physician further stated: 

"Given the time[,] course of onset of symptoms 
and the temporal association with the exposure, 
with at least some improvement away from 
chemical exposure, then worsening with re-
exposure, there is a good likelihood that this 
chemical exposure explains some of the 
respiratory complaints from this [V]eteran's 
time in the military.  He states he never 
recovered from these symptoms, which is also 
consistent with documented exposure related 
illnesses.  However, I favor the recently 
worsening of his symptoms being related to his 
morbid obesity... In summary, there is evidence 
that this [V]eteran sustained significant 
exposure within a closed space to chemicals 
known to cause lung disease.  This past exposure 
may account for some proportion of his current 
dyspnea."  See VA treatment record, dated May 
2005.

In January 2006, the Veteran underwent a VA Compensation and 
Pension examination.  The Veteran reported he used standard Kodak 
chemicals which included mixing them in large covered drums.  He 
stated he was not under the care of any physician from 1971, when 
he was discharged from the military, to 2003 when he was treated 
at the VA medical center.  The Veteran reported a history of 
chronic shortness of breath with dyspnea on exertion.  A physical 
examination revealed the "lungs were clear to auscultation in 
all fields, with distant breath sounds, but no rales or rhonchi 
[were] noted."  See VA examination, dated January 2006.

The VA examiner contacted the Kodak Corporation to discuss:

 "the components of the developer, stop, bath 
and fixative solutions in processing black and 
white and infrared film in the Kodak Versmat 
processor.  The examiner spoke with 
toxicologist, [D. G.], who confirmed that the 
current process is essentially unchanged from 
processes used since the early days of black and 
white film processing.   The process, as 
described by the toxicologist, is a water-based 
process that uses no benzene.  This is supported 
by the [V]eteran's description of mixing stock 
bottles with water to make solutions for the 
developing machine.  Kodak does not and never 
[have] used benzene for black and white film 
processing."  Id. 

The VA examiner further discovered stated that the solutions that 
were used included hydroquinone and acetic acid, what would not 
result in significant pulmonary pathology.  Therefore, there was 
"no objective evidence of any exposure to toxic chemicals during 
military service.  The chemicals used in photoprocessing... do not 
represent a significant risk for causing any respiratory 
impairment."  Furthermore, while the VA examiner acknowledges 
that benzene exposure has been associated with numerous medical 
conditions, COPD is not among the medical conditions commonly 
associated with chronic or acute benzene exposure."  Id. 

The Veteran has also submitted several scientific articles 
regarding the effects of benzene exposure and regarding 
photographic chemical.  However, there is no evidence within the 
articles specifically stating exposure to benzene has been linked 
to chronic respiratory condition.  In addition, the articles do 
not indicate that benzene is used in chemicals used to process 
photographs.  See Scientific Articles submitted by the Veteran 
titled "Benzene," "Household Photographic Chemical Wastes," 
and "US5858611: Development processing method of silver halid 
black-and-white photographic material." 
 
Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a lung disorder as a result of exposure to benzene.  While it 
is appears that the Veteran currently has a COPD and shortness of 
breath, the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between the 
origin and/or severity of any disorder manifested by a lung 
disorder and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a lung disorder as a result 
of exposure to benzene.

In addition, the Board acknowledges the May 2005 positive nexus 
opinion linking the Veteran's condition to benzene exposure.  In 
comparing positive and negative evidence, the Board may favor the 
opinion of one competent medical professional over that of 
another, as long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With 
regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the 
factors for assessing the probative value of a medical opinion 
are the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

Considering the relative merits of the analytical findings and 
the details of the opinions, the Board places more weight on the 
opinion from the January 2006 VA examiner as it were supported by 
a rationale, detailed and consistent with other evidence of 
record.  The Board finds that the January 2006 VA examiner's 
opinion is more persuasive in that they specifically addresses 
the question of whether the Veteran was exposed to benzene during 
service and whether there is any other cause for the Veteran's 
current respiratory condition during service.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

The VA examiner was able to research the chemicals from the Kodak 
Corporation that was used by the Veteran during service.  The VA 
examiner further stated that benzene is an organic solvent and 
not mixable with water, therefore the practice of diluting the 
chemicals with water is not consistent with use of benzene.  In 
addition, the VA examiner stated the findings by the May 2005 VA 
physician is inconsistent with the Veteran's in-service treatment 
records as there was no respiratory symptoms in conjunction with 
a diagnosis of mononucleosis.  See VA examination.

Clearly, the conclusions from the January 2006 examination were 
reached after a review of the extensive review of the Veteran's 
statements of benzene exposure during service, service and post-
service medical records, communication with the Kodak 
corporation, and evaluation of the relative probative value of 
the clinical evidence.  Thus, the Board finds that this medical 
opinion- which weighs against the claim-is entitled to more 
weight.  See Hayes, 5 Vet. App. at 69-70; see also Guerrieri, 4 
Vet. App. at 470-471.

With regard to the submitted scientific article regarding the 
effect of benzene exposure and household photographic chemical 
wastes, the Court has held that a medical article or treatise 
"can provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) 
(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus), 
and Mattern v. West, 12 Vet. App. 222, 228 (1999). However, the 
Board finds that the article has no bearing in the Veteran's 
case, as the articles do not explicitly link benzene exposure to 
chronic respiratory disorders, namely COPD, or report the use of 
benzene in photographic chemicals.  For this reason, the Board 
must find that the medical text evidence submitted by the Veteran 
does not contain the necessary specificity to constitute 
competent evidence of the claimed medical nexus. 

As for the Veteran's statements associating his current lung 
disorder to exposure to benzene, while the Veteran and his 
witness are competent to testify as to symptoms, they are not 
competent or qualified, as laypersons, to render a diagnosis or 
an opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  As no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, experience, training, or education 
to offer such an opinion, his statements are not competent 
evidence and are excluded, that is, the statements and testimony 
are not to be consider as evidence in support of the claim.

Furthermore, the United States Court of Appeals for the Federal 
Circuit has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the 
first recorded diagnosis of COPD was in July 2004; thirty three 
years after the Veteran left service.  

In this case, even if the Board conceded in-service respiratory 
disorders, based on the normal findings at separation, the length 
of time between separation and the initial diagnosis of COPD, and 
the probative negative nexus opinion the evidence for the 
Veteran's claim is outweighed by the countervailing evidence.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to service connection for a lung disorder as a result 
of exposure to benzene is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


